                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

FREDRICO STONE                                                                       PETITIONER

v.                                                                           No. 4:19CV4-SA-JMV

TIMOTHY OUTLAW, ET AL.                                                            RESPONDENTS


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the State’s motion to

dismiss is GRANTED, and the instant petition for a writ of habeas corpus is DISMISSED with

prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d).

       SO ORDERED, this, the 9th day of July, 2019.

                                                       /s/ Sharion Aycock
                                                      U. S. DISTRICT JUDGE
